Writ of Habeas Corpus l)isrnissed, Opinion issued September 20, 2012




                                               In The
                                     (!mtrt uf \ppcaI%
                         .Fift1i Oitrtct tif            xzu it Oat1w
                                       No. 05-12-01239-CV


                         IN RE WILLIAM THOMAS BEANE, Relator


                   Original Proceeding from the292nd Judicial I)istrict Court
                                     Dallas County, Texas
                            Trial Court Cause No. W05-50820-V(A)


                              MEMORANDUM OPINION
                         Before Justices Morris, Richter, and Lang-Miers
                                    Opinion by Justice Morris

        Before the Court is relators “motion for permission to file a second or    successive writ of


habeas corpus petition.” The facts and issues are well known to the parties, so we need not recount


them herein. This Court has nojurisdiction over habeas corpus proceedings   in which the relator seeks

relief from a felony judgment after final conviction. See TEx. CODE CRIM. PROC. ANN. Art. 11.07

(West Supp. 2010). Accordingly. we DISMISS relatorS s petition for a writ of habeas corpus for want

of jurisdiction.




                                              JOSEPHBMORRIS
                                           (JTICE

121239F.P05